Title: General Orders, 26 March 1778
From: Washington, George
To: 

 

Head-Quarters V. Forge Thirsday March 26th 1778.
Fend—Framingham Frankfort.


No scouting party is to be sent out of Camp unless it is by order of the Commander in Chief the General Officer of the day or Adjutant General ’till the Army may happen to be in a moving state and circumstances require it, disobedience to, or neglect of this order will be severely punished, and as many officers have been captivated by their own folly and carelessness, He most expressly declares that whereever this is found to be the Case such officers shall be the last exchang’d notwithstanding in point of time they should be intitled to preference.
No Officer commanding an Out-Post or upon a scouting party is to give passes into Philadelphia under pain of being tried for Disobedience of Orders. The very end and design of these Parties are defeated by this means—The Adjt General will take Care that these orders are communicated to Officers on all detach’d Commands.
The fatigue men in future are to take their dinners with them to prevent unnecessary straggling from work and will be daily allowed a Gill of Whiskey pr man.
No Boats to pass Sullivan’s Bridge without permission from the officer commanding the Guard there who will be strict in examining them & permit no suspicious person to pass.
Sixty eight men out of the number of those who are return’d unfit for duty for want of cloathes and necessaries to be paraded tomorrow morning at Guard-mounting and march’d to the Laboratory to be daily employ’d in that Department one Month & as it is of the greatest Importance that a stock of fix’d Ammunition should always be in store it is expected that each Brigade will keep it’s Detail good.
At a General Court Martial whereof Coll Swift was President March 20th 1778, Commissary Gambol tried for opposing Lieutenant Robinson in the Execution of his office in drawing his sword, opposing the Serjeant and his men and rescuing the offenders was acquitted of rescuing the offenders, but found guilty of opposing Lt Robinson in the Execution of his office being a breach of Article 5th Section 2nd of the Articles of War and sentenced to be reprimanded by the Commanding officer of the Brigade to which he belongs—The Commander in Chief approves the sentence and orders it to take place tomorrow.
At the same Court Thomas Webb a soldier in Coll Jackson’s Regiment tried for repeatedly geting drunk found guilty and sentenced to receive twenty five lashes on his bare back.
Approved and ordered to be put in execution tomorrow morning at guard mounting.

Godfrey Grim tried for desertion acquitted and ordered to be immediately discharged.
